Citation Nr: 1640461	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  11-28 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a waiver of recovery of an overpayment of disability compensation benefits for a dependent.

2.  Whether the overpayment of disability compensation benefits in the amount of $21,760.23 was validly created.

3.  Entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $21,760.23.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran served on active duty from September 1973 to October 1974, January 1991 to July 1991, and April 1997 to December 1997, with additional service in the National Guard. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from determinations dated in February 2011 and January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and a March 2014 determination by the VA Debt Management Center in St. Paul, Minnesota. Jurisdiction rests with the VA RO in St. Petersburg, Florida, from which the appeal was certified.

These claims were previously before the Board in May 2015, at which time it was remanded for additional development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These claims were previous before the Board in May 2015, at which time the Board remanded the claims to afford the Veteran the opportunity to testify before the Board at a hearing (as to issues 1 and 2) and for the agency of original jurisdiction (AOJ) to provide the Veteran with a statement of the case in response to his January 2015 notice of disagreement (as to issue number 3). To date, the AOJ has not complied with these remand directives.  Therefore, another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.)

Specifically, although a Board hearing was held via videoconference in June 2016, the scope of the hearing was limited to the Veteran's daughter's claim for Dependent Educational Assistance benefits and the Veteran did not appear or testify as to the matters listed above.  Additionally, no statement of the case has been issued as to issue number 3.

Accordingly, the case is REMANDED for the following action:

1. Issue a Statement of the Case as to issue number 3 and notify the Veteran of his appellate rights with respect to the issue of entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $21,760.23.  In the notice and Statement of the Case, remind the Veteran and his representative that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2015).

2. Schedule the Veteran for a Board hearing in accordance with applicable procedures as to issues number 1 and 2, (and issue 3 if the appeal is completed as to that issue).  If the Veteran no longer desires a hearing on these matters, he should withdraw the request in writing to the AOJ.  The case should then be returned to the Board in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




